COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-18-00076-CV


IN RE THOMAS DEWAYNE                                                 RELATOR
ELLASON

                                      ----------

                           ORIGINAL PROCEEDING
                          TRIAL COURT NO. 0295331D

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. See In re Henry, 525 S.W.3d 381, 381

(Tex. App.—Houston [14th Dist.] 2017, orig. proceeding); In re Layton, 257
S.W.3d 794, 795 (Tex. App.—Amarillo 2008, orig. proceeding). Accordingly,

relator’s petition for writ of mandamus is denied.



                                                     PER CURIAM

PANEL: KERR, GABRIEL, and BIRDWELL, JJ.

DELIVERED: March 8, 2018

      1
       See Tex. R. App. P. 47.4, 52.8(d).